Citation Nr: 1726760	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  16-43 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (evaluation) for a deviated naval septum.

2.  Entitlement to service connection for diaphragm paralysis.

3.  Entitlement to service connection for retention of carbon dioxide.

4.  Entitlement to service connection for bronchitis.

5.  Whether new and material evidence has been received to reopen service connection for headaches.

6.  Whether new and material evidence has been received to reopen service connection for a respiratory disorder, to include rhinitis and sinusitis.

7.  Whether new and material evidence has been received to reopen service connection for sleep apnea.

8.  Entitlement to special monthly compensation (SMC), to include aid and attendance and housebound benefits.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1960 to September 1961.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the RO in Atlanta (Newnan), Georgia, which granted service connection for a deviated nasal septum and assigned an initial noncompensable (0 percent) disability rating.  

The Veteran has appealed from the initial rating assigned for the service-connected deviated naval septum.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

In January 2017, the Veteran testified at a Board Videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge (VLJ), in Washington, DC, on the issue of initial rating for deviated nasal septum.  A transcript of that hearing has been obtained.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

This matter also comes on appeal from a November 2016 rating decision denying the remaining issues on appeal.  In the instant decision, in addition to the merits adjudication of the issue of higher initial disability rating for the service-connected deviated nasal septum, the Board remands the remaining issues to schedule a Board Videoconference hearing.  The Board notes that at the January 2017 Board Videoconference hearing, in attempting to testify to the symptoms of the deviated nasal septum, the Veteran mentioned other symptoms that pertain to other disorders for which service connection has not been established or other issues on appeal.  The undersigned VLJ did not specifically take testimony on these other issues, and the Veteran's references to such symptoms at the hearing does not equate to testimony on any issue other than the one issue designated by the VLJ, namely, initial rating for deviated nasal septum.  As such, remand of these other issues to schedule an Board hearing is necessary.  

At the time of the January 2017 Board Videoconference hearing, the VLJ agreed to leave the record open for an additional 60 days to allow the Veteran's representative to obtain and review additional evidence.  Subsequently, the Veteran's representative requested an additional 60 day extension, and the undersigned VLJ granted this request.  Specifically, the representative was informed that additional evidence could be submitted within 60 days from the date of the granting letter, May 5, 2017.  The additionally granted 60 days have passed and, to date, VA has not received any additional evidence from the Veteran's representative.  There is no indication that any such additional evidence is forthcoming, particularly in light of the fact that a large number of issues are being remanded in the instant decision to schedule the Veteran for a Board Videoconference hearing related to those issues.  As such, the Board finds only the issue of a compensable initial disability rating for a deviated naval septum to be ripe for adjudication.

The issues of whether new and material evidence has been received to reopen service connection for headaches, a respiratory disorder (to include rhinitis and sinusitis), and sleep apnea, service connection for diaphragm paralysis, retention of carbon dioxide, and bronchitis, and entitlement to SMC (to include aid and attendance and housebound benefits) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period from July 16, 2009, the Veteran's deviated nasal septum has resulted in less than 50 percent obstruction of both sides of the nasal passage.


CONCLUSION OF LAW

For the entire initial rating period on appeal, from July 16, 2009, the criteria for a compensable disability rating for a deviated nasal septum have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6502 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision remands the new and material, service connection, and SMC issues, no further discussion of VA's duties to notify and to assist is necessary as to those issues.

As the deviated nasal septum rating issue arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA nasal examinations for compensation purposes in May 2010, July 2010, and December 2015.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the record was not reviewed at the May 2010 VA nasal examination, review of the claims file is not required in all cases for purposes of assessing the disability and making findings towards determining whether higher disability ratings are warranted, provided the examiner otherwise obtains and relies on an accurate history of the disability.  In this case, the report reflects that necessary testing was conducted, all relevant questions were answered, and the VA examiner relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  Further, the examination reports from the July 2010 and December 2015 VA nasal examinations reflect that the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions.  As such, the examinations are adequate for VA rating purposes.    

All relevant documentation, including VA treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of a compensable initial disability rating for a deviated nasal septum.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Deviated Nasal Septum Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's deviated nasal septum is rated under Diagnostic Code 6502, for deviation of the nasal septum.  Diagnostic Code 6502 provides that a 10 percent rating is assigned for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97.  In every case where the requirements for a compensable rating are not met, a zero percent rating may be assigned, even if the diagnostic schedule does not provide for such a noncompensable rating.  38 C.F.R. § 4.31 (2016).

Throughout the course of this appeal, the Veteran has advanced that a compensable disability rating is warranted for the service-connected deviated nasal septum.  Initially, the Board notes that the symptoms advanced by the Veteran during this appeal appear to be symptoms of disabilities that either have already been denied service connection and/or are currently on appeal and being remanded in the instant decision.  As such, the Board's main concern in the instant decision, pursuant to Diagnostic Code 6502, is whether the evidence reflects that at any time during the relevant period on appeal there was a 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  The evidence reflects that the Veteran has not advanced having, or being told that he had, such levels of nasal passage obstruction during the relevant period on appeal.

In an August 2009 statement, the Veteran advanced having continual sinus infections, difficulty breathing, and the continuous need for medication due to the deviated nasal septum.  Similar symptoms were advanced in subsequent written lay statements.  Further, in a June 2010 lay statement, the Veteran's wife conveyed that the Veteran had regular sinus infections.  

At the February 2017 Board Videoconference hearing, the Veteran reported having a number of nasal symptoms and what he or his representative thought may be related problems.  Such symptoms included sinus drainage, puffed-up eyes, headaches, ear problems, difficulty sleeping, and snoring.  The Veteran also testified to taking various medications to treat the symptoms.  As touched upon above, these symptoms appear to be related to disabilities that have previously been denied service connection by the Board and/or are currently on appeal.  The VLJ advised, and the Veteran and representative indicated understanding of, the fact that the symptoms testified to pertained to separate diagnosed disorders, thus the need for competent evidence to relate the claimed symptoms to service or to the service-connected deviated nasal septum disability before they would be recognized a service connected.  

Relevant to the instant decision, the Veteran testified that the nasal symptoms had not worsened since 2009, when the Veteran first applied for service connection for the deviated nasal septum.  As such, the Veteran's testimony supports the findings of the VA examiners, discussed below, that during the relevant period on appeal the Veteran's deviated nasal septum had resulted in less than 50 percent obstruction of both sides of the nasal passage.  Further, the Veteran did not testify that any medical professional had found a 50 percent obstruction of the nasal passages on both sides, or a complete obstruction on one side.

The Veteran first received a VA nasal examination in May 2010.  According to the examination report, the Veteran's nasal problems were stable and treated twice daily with fluticasone.  The Veteran advanced having breathing difficulty on a constant basis.  Upon examination no nasal obstruction was observed.  Further, the deviated nasal septum was noted to have no effect on daily activities.

In July 2010, the Veteran received a new VA nasal examination.  According to the examination report, the Veteran advanced having frequent nasal congestion and intermittent sinus problems with mucus drainage.  The Veteran continued to treat the disability with a nasal spray twice per day.  Upon examination, the Veteran had no right nasal obstruction and a 20 percent left nasal obstruction.  Further, the VA examiner found that the disability had no effect on the Veteran's employment or usual daily activities.  

Finally, in November 2015, the Veteran received another VA nasal examination.  Per the examination report, the Veteran advanced that the deviated nasal septum caused pain and resulted in sinusitis.  The Veteran's wife advanced that the Veteran had symptoms of nose pain and hoarse voice.  Upon examination, both nasal passages were less than 50 percent obstructed, and neither nasal passage was completely obstructed.  Rather, the VA examiner found the nasal septum to be only slightly deviated to the left.  At the conclusion of the examination, the VA examiner opined that the disability had no impact on the Veteran's ability to work.

The findings of the VA examiners are supported by the Veteran's VA treatment records.  A December 2013 VA treatment record conveys that the Veteran complained of having "a little bit of nasal congestion."  Further, an April 2016 VA treatment record notes that the Veteran's nasal symptoms were managed well with medication.  Additionally, review of all the Veteran's VA and private treatment records reflect that no VA or private medical professional has found that the deviated nasal septum has resulted in either 50 percent or greater obstruction of both nasal passages or complete obstruction of a single nasal passage.  

For these reasons, the Board finds that the Veteran's deviated nasal septum has not manifested as symptomatology more nearly approximating the criteria for a compensable rating under Diagnostic Code 6502 at any time during the initial rating period under appeal.  The Board does not find evidence that the initial rating assigned for the deviated nasal septum should be higher for any other separate period based on the facts found during the initial appeal period from July 16, 2009.  Instead, the evidence of record supports the conclusion that the Veteran is not entitled to additional compensation during any time within the period on appeal.  See Fenderson, 12 Vet. App. at 126.  For these reasons, the Board finds that a preponderance of the evidence is against an initial compensable rating from July 16, 2009.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether any other diagnostic code under the criteria for diseases of the nose and throat (Diagnostic Codes 6502-6524) would allow for a compensable disability rating for the deviated nasal septum.  A rating under Diagnostic Code 6504 is not warranted as the Veteran has not lost part of the nose, nor has there been nasal scarring.  Further, as the Veteran has not been diagnosed with tuberculous laryngitis (Diagnostic Code 6515), complete organic aphonia (Diagnostic Code 6519), and/or stenosis of the larynx (Diagnostic Code 6520), a compensable disability rating under any of these diagnostic codes is not warranted.  The Veteran has not had a laryngectomy, and as such, a disability rating is not warranted under Diagnostic Code 6518.  Further, none of the present symptoms more nearly approximates those symptoms listed for a rating under Diagnostic Code 6521 for an injury to the pharynx.  38 C.F.R. § 4.97.  

Additionally, as service connection for sinusitis and rhinitis have either been previously denied service connection by the Board and/or are currently on appeal, the Board will not address whether a higher rating (or a separate compensable rating) may be awarded under Diagnostic Codes 6510 to 6514 (sinusitis) or Diagnostic Codes 6522 to 6524 (rhinitis) at this time.  See 38 C.F.R. § 4.14 (2016) (both the rating of the same disability under various diagnoses and the use of manifestations not resulting from service-connected disability are to be avoided).  See also 38 U.S.C.A. § 7105(c) (West 2014) and 38 C.F.R. §§ 3.105, 20.1103 (2016) (the finality of a prior final decision must be respected in VA adjudications).  For this reason, service connection for sinusitis and/or rhinitis and any warranted ratings will be addressed in a future Board decision.  

Extraschedular Referral Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected deviated nasal septum.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

As discussed above, other symptoms advanced by the Veteran when testifying about the deviated nasal septum are more likely due to disabilities that have previously been denied service connection and/or are currently on appeal, so are may not be considered a part of the service-connected deviated nasal septum disability.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.105, 4.14, 20.1103.
 
According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.         

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above or the symptoms do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization.  In the absence of exceptional factors associated with the deviated nasal septum, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the reports from recent VA examinations reflect that the Veteran retired from work due to age, and there is no indication that the Veteran retired due to any service-connected disability.  As such, the Board finds that entitlement to a TDIU has not been raised and, therefore, the issue is not before the Board on appeal. 


ORDER

A higher initial disability rating for a deviated nasal septum in excess of 0 percent from July 16, 2009 is denied.


REMAND

Board Videoconference Hearing

The AOJ issued a statement of the case (SOC) on a number of issues in January 2017.  Subsequently, in January 2017, the Veteran filed a timely substantive appeal, via VA Form 9.  The Veteran specifically requested that a videoconference hearing before the Board be scheduled to address the issues appealed.  To date, the Veteran has not received a hearing on the appealed issues of whether new and material evidence has been received to reopen service connection for headaches, a respiratory disorder, to include rhinitis and sinusitis, and sleep apnea, service connection for diaphragm paralysis, retention of carbon dioxide, and bronchitis, and entitlement to SMC.  

As the Veteran has not yet been scheduled for a hearing before the Board on these issues, the Board finds remand necessary to schedule the Veteran for a Board videoconference hearing.  Because the RO schedules videoconference hearings, a remand of the issues on appeal to the RO is warranted to schedule the Veteran for a Board Videoconference hearing.

Accordingly, the issues of whether new and material evidence has been received to reopen service connection for headaches, a respiratory disorder, to include rhinitis and sinusitis, and sleep apnea, service connection for diaphragm paralysis, retention of carbon dioxide, and bronchitis, and entitlement to SMC are REMANDED for the following action:

At the earliest available opportunity, the RO should schedule a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, DC, as to the issues of whether new and material evidence has been received to reopen service connection for headaches, a respiratory disorder, to include rhinitis and sinusitis, and sleep apnea, service connection for diaphragm paralysis, retention of carbon dioxide, and bronchitis, and entitlement to SMC.  The RO should notify the Veteran and representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


